        Case 3:17-cr-00075-JO        Document 283        Filed 06/19/20     Page 1 of 6




                       IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON

                                    PORTLAND DIVISION


UNITED STATES OF AMERICA,                      )
                                               )
                      Plaintiff,               )            No. 3:l 7-cr-00075-JO-4
                                               )
              v.                               )
                                               )
RICARDO ANGUIANO CRUZ, JR.                     )            OPINION AND ORDER
                                               )
                                               )
                      Defendant.               )




JONES, J.

       Defendant Ricardo Cruz (Cruz) moves to reduce his sentence under 18 U.S.C. §

3582(c)(l)(A)(i). ECF No. 273. Specifically, Cruz requests that his sentence be reduced to one

of time served and that his conditions of supervised release be amended to include fourteen days

of home confinement. The government opposes his motion. For the reasons that follow, I

GRANT the motion in part.

                                           BACKGROUND

       Cruz pleaded guilty to one count of conspiracy to possess with the intent to distribute

heroin in violation of21 U.S.C. §§ 84l(a)(l), (b)(l)(A), and 846. ECF No. 119. I sentenced

Cruz to a 48-month term of imprisonment. ECF No. 224. Given his projected release date of

November 9, 2020, Cruz has less than 5 months to serve. In April, 2020, before Cruz submitted

a request for compassionate release, I wrote a letter to the warden at FCI Lompoc where Cruz is



1   Opinion and Order
          Case 3:17-cr-00075-JO      Document 283       Filed 06/19/20     Page 2 of 6




incarcerated, requesting Cruz be allowed the maximum time in community corrections. ECF No.

276-1 at 1. Cruz then submitted a formal request for compassionate release. ECF No. 276-1 at 2-

3. To date, I have not had a response to my letter. However, on May 4, 2020, the warden denied

Cruz's request for compassionate release. ECF No. 276-1 at 4. That same day, Cruz was tested

for COVID-19 (ECF No. 280 at 20) and on May, 8, 2020, was notified of a positive result. Id.

According to the medical records, Cruz was examined every day for the following eleven days,

after which he was deemed asymptomatic and released from medical isolation. Id.



                                        LEGAL STANDARD

        A district court generally "may not modify a term of imprisonment once it has been

imposed." 18 U.S.C. § 3582(c); see Dillon v. United States, 560 U.S. 817, 824-25 (2010).

Congress, however, has expressly authorized a district court to modify a defendant's sentence in

three limited circumstances: (1) when granting a motion for compassionate release under 18

U.S.C. § 3582(c)(l)(A); (2) when expressly permitted by statute or by Rule 35 of the Federal

Rules of Criminal Procedure; or (3) when a defendant has been sentenced based on a sentencing

range that has subsequently been lowered by the Sentencing Commission. 18 U.S.C. §

3582( C)(1 ).

        Although the compassionate release statute previously permitted sentence reductions only

upon motion of the Director of the Bureau of Prisons (BOP), Congress expanded the statute in

the First Step Act of 2018. Pub. L. No. 115- 391, § 603(b), 132 Stat. 5194, 5239 (Dec. 21, 2018)

(FSA). A defendant, however, may bring a motion for compassionate release only after: (1)

petitioning the BOP to make such a motion on the defendant's behalf; and (2) either (a) the

defendant has exhausted all administrative appeals after the BOP denied the defendant's petition



2   Opinion and Order
         Case 3:17-cr-00075-JO           Document 283         Filed 06/19/20       Page 3 of 6




or (b) thirty days have elapsed after the warden of the defendant's facility received the

defendant's petition, whichever is earlier. 18 U.S.C. § 3582(c)(l)(A).

        Pursuant to the FSA, a court may reduce a defendant's sentence if "extraordinary and

compelling reasons warrant such a reduction; ... and that such a reduction is consistent with

applicable policy statements issued by the Sentencing Commission .... " 18 U.S.C. §

3582(c)(l)(A)(i). Congress did not define what constitutes "extraordinary and compelling" other

than that "[r]ehabilitation of the defendant alone" is insufficient. 28 U.S.C. § 994(t).

        The pertinent policy statement by the Sentencing Commission for sentence reductions

was last amended before the FSA passed and is found in Application Note 1 to United States

Sentencing Guidelines (U.S.S.G.) § lBl.13. 1 The Note identifies extraordinary and compelling

reasons in four categories: (1) the medical condition of the defendant; (2) the age of the

defendant; (3) family circumstances; and (4) other reasons as determined by the Director of the

BOP in a defendant's case amounting to an extraordinary and compelling reason, other than, or

in combination with, the reasons described in subdivisions (1) through (3).

        The policy statement also requires the court to determine whether the circumstances

warrant a reduction (and, if so, the amount of reduction), after considering the factors set forth in

18 U.S.C. § 3553(a), and whether the defendant is a danger to the safety of any other person or to

the community. U.S.S.G. § IBl.13(4).


1 Because the Sentencing Commission's policy statement was not amended after enactment of the First
Step Act, "a growing number of district courts have concluded the Commission lacks an applicable policy
statement regarding when a judge can grant compassionate release ... because the Commission never
harmonized its policy statement with the FSA." United States v. Mondaca, 89-cr-0655 DMS, 2020 WL
1029024, at *3 (S.D. Cal. Mar. 3, 2020) (citing Brown v. United States, 411 F. Supp. 3d 447,499 (S.D.
Iowa 2019)(canvassing district court decisions)) (quotation marked omitted). As explained by one comt,
"a majority of federal district courts have found that the most natural reading of the amended§ 3582(c)
and [28 U.S.C.] § 994(t) is that the district court assumes the same discretion as the BOP director when it
considers a compassionate release motion properly before it." United States v. Perez, 88-10094-1-JTM,
2020 WL I 180719, at *2 (D. Kan. Mar. 11, 2020).


3   Opinion and Order
         Case 3:17-cr-00075-JO         Document 283       Filed 06/19/20     Page 4 of 6




       A defendant seeking a reduction in his term of imprisomnent bears the burden to establish

both that he has satisfied the procedural prerequisites for judicial review and that "extraordinary

and compelling" reasons exist to justify compassionate release. 18 U.S.C. § 3582(c)(l)(A).

                                              DISCUSSION

       The warden denied Cruz's request for compassionate release on May 4, 2020. Thirty

days have elapsed since that denial. Cruz's motion is properly before me. United States v. Alam,

2020 WL 2845694 (6th Cir. June 2, 2020) (defendant's failure to satisfy administrative

exhaustion requirement does not deprive a court of subject-matter jurisdiction.)

       Cruz contends that the conditions at Lompoc provide a reason to grant him

compassionate release. FCI Lompoc has been particularly hard hit in the pandemic. According

to the BOP's coronavirus website, more than 880 imnates at FCI Lompoc have tested positive for

COVID-19. In mid-April, the facility experienced a doubling of cases in one week.

https://carbajal.house.gov/news/documentsingle.aspx?DocumentID=655. To try to contain the

outbreak, the prison went into lockdown, confining imnates to their cells, and restricting or

eliminating rehabilitative and educational programming. Def. Reply ECF No. 281 at 2. To date,

the BOP has not set a date for Cruz's release to community corrections, despite his eligibility and

my letter recommending he receive the maximum time in community corrections. When I

combine that situation with the fact that Cruz has served 4 3 months of a 48 month sentence, had

excellent performance while in prison, earned his GED, completed the RDAP program, and is

eligible for release to community corrections, I find both extraordinary and compelling reasons

for granting compassionate release.




4   Opinion and Order
         Case 3:17-cr-00075-JO            Document 283         Filed 06/19/20       Page 5 of 6




       Next I review the § 3553(a) factors. 2 I am persuaded that the applicable § 3553(a) factors

support Cruz's request for compassionate release and that he will not pose a threat to the

community under§ 3142(g). I acknowledge the seriousness of Cruz's offense but also note that

he played a minor role in the drug trafficking organization, mainly receiving and delivering

packages, and had no significant decision-making authority in the organization. PSR, ECF No.

215 at 2. Cruz's criminal history consists mostly of misdemeanor driving offenses. Id. The

BOP classified Cruz as a low-security inmate.

        On the other hand, Cruz struggled while on pretrial release. He missed a drug test,

changed his residence without the permission of his supervised release officer, and consumed

alcohol and methamphetamine. ECF No. 199. Thus, because he still requires close supervision,

I order Cruz to spend the remainder of his sentence in a residential reentry center.



                                                 CONCLUSION

        Pursuant to 18 U.S.C. § 3582(c)(l)(A), I find extraordinary and compelling reasons that

warrant a reduction of Cruz's sentence. After considering the§ 3553(a) factors, I find Cruz's

history and character make him a good candidate for compassionate release. An amended

judgment will be issued in this case. Cruz's sentence is reduced to time served, effective 14 days

from the date of this order to allow Cruz to quarantine at FCI Lompoc. The judgment will

include a new condition of supervised release that he be released to a residential reentry center

until November 9, 2020. All previous general and special conditions remain in place. All other

pending motions are denied as moot.


2 In imposing a sentencing which is sufficient, but not greater than necessary a court considers inter alia,
the nature and circumstances of the offense, the history and characteristics of the defendant, community
safety, the kinds of sentences available, the need to avoid unwanted disparities in sentencing, and all other
obligations of sentencing including punishment, deterrence, and rehabilitation. 18 U.S.C. § 3553(a).

5   Opinion and Order
       Case 3:17-cr-00075-JO       Document 283    Filed 06/19/20    Page 6 of 6




      Cruz's motion for compassionate release (ECF No. 273) is GRANTED in part.

      IT IS SO ORDERED.

      Dated this i qLday of June 2020.




                                               Robl!tJ;;:Jones
                                               Senior United States District Judge




6   Opinion and Order
